`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 17 & 23 are amended. Claims 2, 19, 21, 25 & 29 are cancelled. Claims 1, 3-18, 20, 22-24, 26-28 & 30-32 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2015/0332868 A1) in view of Kamauchi (US 5,538,814 A) and Fricke (US 10,017,621 B2) and evidenced by Gruner (US 2011/0261502 A1).
Regarding claims 1-2, 4-5 & 7-12, Jung teaches a supercapacitor comprising a pair of integrated electrode/separator assemblies, wherein each pair of integrated electrode/separator assembly includes an electrically conductive substrate (i.e current collector); a nanostructured active material layer (i.e electrode) deposited on the substrate; and a solid state electrolyte, serving as a separator, coating the active material layer, wherein the active material comprises a carbon-based 3D nanomaterial which includes nanotubes/nanofibers (CNT/CNF); and wherein the solid state electrolyte comprises a hydrophilic polymer such as poly(vinyl alcohol) (PVA) and a conductive additive such as H3PO4 acid (Fig. 2a; [0019]-[0037]). The solid-state electrolyte of Jung can be produced by first providing a solution containing PVA, water and a conductive additive such as H3PO4 acid to form a gel and then removing water from the gel by evaporation. However, Jung is silent as to the solid-state electrolyte being produced by a method comprising steps (a) to (e) in claim 1 but discloses that  “the electrolyte can be any solid electrolyte, such as those known in fuel cell and battery technology” ([0026]). While Jung does not explicitly describe the polymer network being porous such that the solid state electrolyte forms a porous membrane, it is noted that solid-state electrolytes including a PVA/H3PO4 component have a structure in which H3PO4 fills the pores of the porous PVA polymer to form the solid state electrolyte as evidenced by Gruner ([0078]-[0080]). It is further noted that Gruner teaches the PVA/H3PO4 component as a solid-state electrolyte acting as a separator between two electrodes each including a CNT layer for a supercapacitor (Figs. 9a-b; [0014]-[0016] & [0046]-[0080]).											Kamauchi teaches a method of producing a solid-state electrolyte comprising a flexible porous polymer network of PVA. As shown in the 103 rejections below in view of Kamauchi, a flexible porous polymer network of PVA can be obtained through steps (a) to (e). 				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to produce the porous polymer network of PVA via the method described in Kamauchi (see 103 rejection of claim 1 below in view of Kamauchi) because it is suitable for forming a porous PVA polymer network as a separator material for a battery. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Moreover, a solid-state electrolyte comprising PVA/H3PO4 can be produced through the method of Kamauchi described above by further including H3PO4 in the solution containing the PVA polymer in step (a).					Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the solvent exchange step of Kamauchi by sequentially placing the hydrogel in mixtures of water and increasing concentrations of a volatile solvent in view of Fricke (Col.8, L.20 to Col.10, L.30) as a known means for solvent exchange in a hydrogel. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Fricke (US 10,017,621 B2) and Nishihara (US 2020/0040137 A1).
Regarding claims 1-2 & 4, Kamauchi teaches a solid electrolyte comprising a flexible (col.12, L.46-51) porous polymer network containing a conductive additive such as a salt dissolved in a non-aqueous solvent, wherein the solid electrolyte is produced by a method comprising:												(a) providing a solution containing a hydrophilic polymer such as poly(vinyl alcohol) and the electrolyte (Col.11, L.18-24 & Col.12, L.23-25);								(b) performing one freeze/thaw cycle on the solution of (a), whereby the solution forms a hydrogel (Col.11, L.18-24);											(c) dehydrating the hydrogel by solvent exchange, whereby water from the hydrogel is removed and replaced with an organic solvent (Col.11, L.24-27);						(d) removing the organic solvent by drying under reduced pressure, leaving a porous polymer network (Col.12, L.42-45);									(e) soaking the porous polymer membrane in a solution comprising the conductive additive, whereby the conductive additive becomes incorporated into pores of the porous polymer network (Col.10, L.25-29 & 32-34), and 							(f) drying the porous polymer network to obtain the solid-state electrolyte (Col.10, L.29-30).													Kamauchi is silent as to (1) dehydrating the hydrogel by a solvent exchange process comprising sequentially placing the hydrogel in mixture of water and increasing concentrations of a volatile solvent (2) evaporating the volatile solvent, and (3) the flexible porous polymer network comprising polymer crystallites and open pores in the porous polymer network.			However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the solvent exchange step of Kamauchi by sequentially placing the hydrogel in mixtures of water and increasing concentrations of a volatile solvent in view of Fricke (Col.8, L.20 to Col.10, L.30) as a known means for solvent exchange in a hydrogel.										While Kamauchi doesn’t explicitly teach the organic solvent as a volatile solvent which is removed by evaporation, one of ordinary skill in the art readily understands that the removal of an organic solvent by drying under reduced pressure is one of known processes for evaporation of an organic solvent as evidenced by Nishihara ([0245]-[0248]). As such, the organic solvent which is removed by drying under reduced pressure constitutes a volatile solvent. 			Furthermore, while Kamauchi does not explicitly teach (3), it is noted that the flexible porous polymer network of Kamauchi comprising polyvinyl alcohol as a gel electrolyte still has crystalline properties albeit lowered than those when in solid (Col. 12, L.46-60). Moreover, from the instant specification, a portion of the polymer material is disclosed to form polymer crystallites during the freeze/thaw cycles which leaves open pores in the structure ([0042]). Accordingly, since Kamauchi, similarly to the presently claimed invention, teaches performing one or more freeze/thaw cycles on a solution containing a poly(vinyl alcohol) as noted above, one would expect the polymer network of modified Kamuchi to similarly comprise polymer crystallites and open pores. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.  
Regarding claim 3, Kamauchi as modified by Fricke and Nishihara teaches the solid-state electrolyte of claim 1. Kamauchi further teaches the polymer network comprising a block-copolymer (Col.10, L.35-41; Col.11, L.7-9).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Fricke (US 10,017,621 B2), Nishihara (US 2020/0040137 A1) and Kowlgi (US 2013/0244023 A1).
Regarding claim 7-11, Kamauchi as modified by Fricke and Nishihara teaches a lithium ion rechargeable battery (Col. 12, L.61) comprising an electrically conductive substrate (4b); an active material layer (1) deposited on the substrate; and the solid-state electrolyte of claim 1 configured as a porous membrane (3) coating the nanostructured material (Fig. 1; Col.12, L.61 to Col.13, L.5), wherein the active material comprises a carbon-based material such as C60 fullerene particles (Col. 7; L.6-24).										While Kamauchi does not explicitly teach the C60 fullerene particles constituting a 3D nanomaterial, it is noted that C60 fullerene particles correspond to 3D carbon nanostructures as evidenced by Kowlgi ([0001]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Fricke (US 10,017,621 B2), and Nishihara (US 2020/0040137 A1), as applied to claims 1-4, 7-11 & 29 above, and further in view of Park (US 2020/0014064 A1).
Regarding claim 6, Kamauchi as modified by Fricke and Nishihara teaches the solid-state electrolyte of claim 1 but is silent as to the conductive additive being an ionic liquid.			Park teaches a polymer membrane, as a lithium ion rechargeable battery separator, obtained by providing a solution of a polymer and an organic solvent, removing the organic solvent by evaporation to obtain a free-standing solid polymer electrolyte which is soaked in a solution comprising a conductive additive such as a salt dissolved in an organic solvent or an ionic liquid (which can be mixed with the salt/organic solvent mixture or used alone) (Abstract & [0098]-[0116])											It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to incorporate an ionic liquid in the salt and organic solvent mixture of Kamauchi in order to achieve high ionic conductivity in the solid-state as well as increased safety due its flame retardant properties as taught by Park ([0113]).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Fricke (US 10,017,621 B2) and Nishihara (US 2020/0040137 A1), as applied to claims 1-4, 7-11 & 29 above, and further in in view of Schmidhauser (US 2015/0340676 A1) and Nara (US 2012/0003539 A1).
Regarding claims 13-16, Kamauchi as modified by Fricke and Nishihara teaches a lithium ion rechargeable battery comprising the electrode of claim 11 being configured as an anode, wherein the porous membrane of the solid-state electrolyte serves as a separator, as noted in the rejection of claims 7-11 above, but is silent as to a first electrode of claim 11 configured as an anode and a second electrode of claim 11 configured as a cathode.  					Schmidhauser teaches a method of making an integrated-electrode-separator (IES), wherein a solution comprising a polymer is coated on the surface of an active material of an electrode (i.e a negative electrode or positive electrode) and the resulting IES is dried to form a porous polymer membrane on the surface of the active material ([0018] & [0059]-[0062]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to coat the polymer solution on the nanostructures active material layer to thereby form an IES in order to reduce the likelihood of defects (usually present in batteries using conventional freestanding separators) because the separator is, for one, directly coated on the electrodes without the need for significant handling which can often yield defects as taught by Schmidhauser ([0063]-[0064]). Furthermore, one of ordinary skill in the art will readily recognize that the instantly claimed process steps (c-f), following coating of the polymer solution of the electrode, can be performed using an IES structure as described by Schmidhauser above because the subsequent steps all involve common or known processing steps of conventional electrodes such as drying and organic solvent impregnation. Therefore, by providing an IES structure for both the cathode and anode, the presence of defects such as pinholes or wrinkles on the respective cathode and anode can be minimized.								Nara teaches a lithium ion rechargeable battery including a cathode comprising a nanostructured active material layer on a substrate ([0139]-[0141] & [0148]).				It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to employ a cathode with a nanostructured active material layer in order to improve charge and discharge rates such that lithium is easily injected and extracted from the active material as taught by Nara ([0140]-[0141]).

Claims 17, 20-23 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Fricke (US 10,017,621 B2), Nishihara (US 2020/0040137 A1) and Schmidhauser (US 2015/0340676 A1).
Regarding claims 17 & 20-22, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising polyvinyl alcohol, and (3) a conductive additive such as a salt dissolved in a non-aqueous solvent (Col.7, L.10-24; Col.8, L.64 to Col.12, L.60; Col.12, L.61 to Col.13, L.5).				(c) performing one or more freeze/thaw cycles on the polymer solution, whereby the polymer solution forms a hydrogel (Col.11, L.18-24);							(d) dehydrating the hydrogel by solvent exchange, whereby water from the hydrogel is removed and replaced with an organic solvent, 							(e) removing the organic solvent by drying under reduced pressure, leaving a porous polymer membrane (Col.11, L.24);										(f) soaking the porous polymer membrane in a solution comprising the conductive additive, whereby the conductive additive becomes incorporated into pores of the porous polymer membrane (Col.12, L.19-29);									(g) drying the porous polymer membrane to obtain the solid electrolyte (Col.10, L.25-30).		Kamauchi teaches the porous polymer membrane being coated on the nanostructured active material after fabrication of the porous polymer membrane and is silent as to (1) dehydrating the hydrogel by a solvent exchange process comprising sequentially placing the hydrogel in mixture of water and increasing concentrations of a volatile solvent (2) evaporating the volatile solvent, and (3) the flexible porous polymer network comprising polymer crystallites and open pores in the porous polymer network.							However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the solvent exchange step of Kamauchi by sequentially placing the hydrogel in mixtures of water and increasing concentrations of a volatile solvent in view of Fricke (Col.8, L.20 to Col.10, L.30) as a known means for solvent exchange in a hydrogel.									Furthermore, while Kamauchi doesn’t explicitly teach the organic solvent as a volatile solvent which is removed by evaporation, one of ordinary skill in the art readily understands that the removal of an organic solvent by drying under reduced pressure is one of known processes for evaporation of an organic solvent as evidenced by Nishihara ([0245]-[0248]). As such, the organic solvent which is removed by drying under reduced pressure constitutes a volatile solvent.		Schmidhauser teaches a method of making an integrated-electrode-separator (IES), wherein a solution comprising a polymer is coated on the surface of an active material of an electrode (i.e a negative electrode or positive electrode) and the resulting IES is dried to form a porous polymer membrane on the surface of the active material ([0018] & [0059]).			It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to coat the polymer solution on the nanostructures active material layer to thereby form an IES in order to reduce the likelihood of defects (usually present in batteries using conventional freestanding separators) because the separator is, for one, directly coated on the electrodes without the need for significant handling which can often yield defects as taught by Schmidhauser ([0063]-[0064]). Furthermore, one of ordinary skill in the art will readily recognize that the instantly claimed process steps (c-f), following coating of the polymer solution of the electrode, can be performed using an IES structure as described by Schmidhauser above because the subsequent steps all involve common or known processing steps of conventional electrodes such as drying and organic solvent impregnation. 						While Kamauchi does not explicitly teach (3), it is noted that the flexible porous polymer network of Kamauchi comprising polyvinyl alcohol as a gel electrolyte still has crystalline properties albeit lowered than those when in solid (Col. 12, L.46-60). Moreover, from the instant specification, a portion of the polymer material is disclosed to form polymer crystallites during the freeze/thaw cycles which leaves open pores in the structure ([0042]). Accordingly, since Kamauchi as modified by Fricke, similarly to the presently claimed invention, teaches performing one or more freeze/thaw cycles on a solution containing a poly(vinyl alcohol) as noted above followed by the presently claimed solvent exchange process, one would expect the polymer network of modified Kamuchi to inherently form polymer crystallites and open pores. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.  
Regarding claims 23 & 26-28, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising a polymer such as polyvinyl alcohol and a conductive additive such as a salt dissolved in a non-aqueous solvent (Col.7, L.10-24; Col.11, L.31-50; Col.12, L.61 to Col.13, L.5).			(c) performing one or more freeze/thaw cycles on the polymer solution, whereby the polymer solution forms a hydrogel (Col.11, L.18-24);							(d) dehydrating the hydrogel, leaving a porous polymer membrane (Col.11, L.24);			(e) evaporating the volatile solvent, leaving a porous polymer and the conductive additive (Col.12, L.42-45).												Kamauchi teaches the porous polymer membrane being coated on the nanostructured active material after fabrication of the porous polymer membrane and is silent as to (1) dehydrating the hydrogel by a solvent exchange process comprising sequentially placing the hydrogel in mixture of water and increasing concentrations of a volatile solvent (2) evaporating the volatile solvent, and (3) the flexible porous polymer network comprising polymer crystallites and open pores in the porous polymer network.							However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform the solvent exchange step of Kamauchi by sequentially placing the hydrogel in mixtures of water and increasing concentrations of a volatile solvent in view of Fricke (Col.8, L.20 to Col.10, L.30) as a known means for solvent exchange in a hydrogel. 									Furthermore, while Kamauchi doesn’t explicitly teach the organic solvent as a volatile solvent which is removed by evaporation, one of ordinary skill in the art readily understands that the removal of an organic solvent by drying under reduced pressure is one of known processes for evaporation of an organic solvent as evidenced by Nishihara ([0245]-[0248]). As such, the organic solvent which is removed by drying under reduced pressure constitutes a volatile solvent.		Schmidhauser teaches a method of making an integrated-electrode-separator (IES), wherein a solution comprising a polymer is coated on the surface of an active material of an electrode (i.e a negative electrode or positive electrode) and the resulting IES is dried to form a porous polymer membrane on the surface of the active material ([0018] & [0059]).			It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to coat the polymer solution on the nanostructures active material layer to thereby form an IES in order to reduce the likelihood of defects (usually present in batteries using conventional freestanding separators) because the separator is, for one, directly coated on the electrodes without the need for significant handling which can often yield defects as taught by Schmidhauser ([0063]-[0064]). Furthermore, one of ordinary skill in the art will readily recognize that the instantly claimed process steps (c-e), following coating of the polymer solution of the electrode, can be performed using an IES structure as described by Schmidhauser above because the subsequent steps all involve common or known processing steps of conventional electrodes such as drying and organic solvent impregnation. 					While Kamauchi does not explicitly teach (3), it is noted that the flexible porous polymer network of Kamauchi comprising polyvinyl alcohol as a gel electrolyte still has crystalline properties albeit lowered than those when in solid (Col. 12, L.46-60). Moreover, from the instant specification, a portion of the polymer material is disclosed to form polymer crystallites during the freeze/thaw cycles which leaves open pores in the structure ([0042]). Accordingly, since Kamauchi as modified by Fricke, similarly to the presently claimed invention, teaches performing one or more freeze/thaw cycles on a solution containing a poly(vinyl alcohol) followed by the presently claimed solvent exchange process as noted above, one would expect the polymer network of modified Kamuchi to inherently form polymer crystallites and open pores. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.  

Claims 18 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Fricke (US 10,017,621 B2), Nishihara (US 2020/0040137 A1) and Schmidhauser (US 2015/0340676 A1), as applied to claims 17, 20-23 & 26-28, and further in view of Holloway (“The role of crystallization and phase separation in the formation of physically cross-linked PVA hydrogels”).
Regarding claims 18 & 24, Kamauchi as modified by Fricke, Nishihara and Schmidhauser teaches the method of claims 17 & 23, respectively, but is silent as to freezing and thawing being repeated two to ten times.									Holloway teaches a method of forming a porous PVA hydrogel in which a solution containing PVA undergoes from 1 to 10 freeze/thaw cycles to form the porous PVA hydrogel (Introduction, Experimental, Results & Discussion).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the number of freeze/thaw cycles, as a result effective variable, in order to obtain a desired porosity and pore size in the resulting PVA hydrogel as taught by Holloway (Figs. 4a-b; Results & Discussion: Microstructure section on pages 829-830). Since the porous member of Kamauchi is required to have an average pore diameter of not greater than 50 µm and preferably 10 through 0.01 µm (Col.9; L.15-17), the desired pore size can be obtained by varying the number of freeze-thaw cycles as taught by Holloway. Specifically, from fig. 4a of Holloway, one of ordinary skill in the art would expect about 4 to 6 or less freeze-thaw cycles (Fig. 4a; Page 830, Col.1, L.1-3) to be sufficient in providing a pore size within the preferred range of Kamauchi. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Fricke (US 10,017,621 B2), Nishihara (US 2020/0040137 A1), as applied to claims 1-4 above, and further in view of Unger (US 5,525,710 A)
Regarding claims 30, Kamauchi as modified by Fricke and Nishihara teaches the solid state electrolyte of claim 1 but is silent as to said increasing concentration of the volatile solvent being 30%, 50%, 70% and 100% of the volatile solvent.						However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the increasing concentrations as result effective variables which affects the mechanical integrity of the organogel resulting from the solvent exchange process as taught by Unger (Col.4, L.49 to Col.5, L.9). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05. II (B).


Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Fricke (US 10,017,621 B2), Nishihara (US 2020/0040137 A1) and Schmidhauser (US 2015/0340676 A1), as applied to claims 17, 20-23, 26-28 above, and further in view of Unger (US 5,525,710 A)
Regarding claims 31 & 32, Kamauchi as modified by Fricke, Nishihara, Schmidhauser teaches the method of claims 17 and 23, respectively, but is silent as to said increasing concentration of the volatile solvent being 30%, 50%, 70% and 100% of the volatile solvent.		However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the increasing concentrations as result effective variables which affects the mechanical integrity of the organogel resulting from the solvent exchange process as taught by Unger (Col.4, L.49 to Col.5, L.9). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05. II (B).

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that the hydrogel of Fricke is not at all similar to the poly(vinyl alcohol) hydrogel of Kamauchi, or that of the present claims, such that the teachings of Fricke cannot be applied to Kamauchi, the examiner respectfully disagrees.		Specifically, applicant argues that Fricke is directed to organic aerogels and xerogels comprising alignates which are unpredictable in their polymerization and gelation and this would not be expected to be predictive of structural changes to be expected using a similar process with the PVA polymer of instant claim 1. However, contrary to applicant’s assertions, Fricke discloses hydrogels including water soluble polysaccharides as well as a compound (C) which can be mixed and dispersed therewith, wherein the compound (C) is a suitable organic and/or inorganic precursor suitable to produce hybrid gels and includes natural or synthetic hydrocolloid forming polymer including polysaccharides as a natural polymers and PVA as a synthetic polymer (Col. 5, L.15-20; Col. 6, L.50 to Col.7, L.14). Since Fricke teaches polysaccharides and PVA both being suitable for forming hydrogels, one of ordinary skill in the art would expect the step of performing a solvent exchange by sequentially placing the hydrogel in mixtures of water and increasing concentrations of a volatile solvent, as described in Fricke, to be applicable to Kamauchi’s hydrogel in view of Kamauchi’s hydrogel being comprised of PVA (Col.8, L.20 to Col.10, L.30). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  						Thus, in view of the foregoing, claims 1, 3-18, 20, 22-24, 26-28 & 30-32 stand rejected.
				
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727